Citation Nr: 0722679	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 












INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.  He died in July 2003.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.  


FINDINGS OF FACT

1.  The veteran died in July 2003, and the certificate of 
death lists the cause of his death as adenocarcinoma of the 
abdomen, with an unknown primary adenocarcinoma, and 
congestive heart failure as contributing to death, none of 
which were present in service or for many years thereafter, 
and none of which have been linked by competent evidence to 
service.  

2.  The veteran was service connected for a wound to his 
right forefinger, osteoarthritis of the left knee, a wound to 
the left jaw, and a wound to the left thigh, with a combined 
disability evaluation of 20 percent.  

3.  The evidence fails to show that a service connected 
disability caused or substantially and materially contributed 
to the cause of the veteran's death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The veteran's certificate of death reflects that the cause of 
his death was adenocarcinoma of the abdomen, with an unknown 
primary adenocarcinoma, (although other records reflect the 
veteran had been diagnosed to have liver cancer).  Congestive 
heart failure is identified as contributing to death, but not 
resulting in the underlying cause.  The veteran was service 
connected for a wound to his right forefinger, osteoarthritis 
of the left knee, a wound to the left jaw, and a wound to the 
left thigh, with a combined disability evaluation of 20 
percent.  

The appellant contends that the veteran's cancer was the 
result of yellow jaundice during service, and that the 
veteran's oncologist linked the veteran's cancer with yellow 
jaundice.  This contention is a reference to a November 2006 
letter from Daniel J. Morris, MD. who actually stated, 
"Although I am not aware of yellow jaundice being associated 
with adenocarcinoma of the liver, I cannot rule it out.  In 
addition, I am not a subspecialty expert in cancer 
epidemiology."  This statement, however, does not provide a 
basis for an award of the benefit sought.  

VA recognizes a difference between the words "probability" 
and "possibility."  Dr. Morris's statement indicates that 
it is at best a possibility that yellow jaundice contributed 
to the veteran's cancer.  With no indication from the doctor 
that yellow jaundice is probable, or at least as likely as 
not to have caused or contributed to the veteran's cancer, no 
nexus between the cause of death and service, for purposes of 
establishing entitlement to VA benefits, exists.  

The appellant's belief that the veteran's death was the 
result of yellow jaundice during service is not competent 
evidence, because a lay person is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the appellant is not 
medically qualified to provide an opinion as to the etiology 
of the veteran's adenocarcinoma and heart disease.  

There being no competent evidence linking yellow jaundice 
with the veteran's terminal illness, and no evidence that the 
veteran's adenocarcinoma or congestive heart failure were 
themselves present in service, or related to service 
connected disability, a basis upon which to grant service 
connection for the cause of the veteran's death has not been 
presented.  Accordingly, the appellant's claim is denied.

II. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).   

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2003, which informed the appellant 
of all four elements required by the Pelegrini II Court as 
stated above.  Additionally, the appellant indicated in a 
September 2003 response that she had no additional evidence 
to submit in response to the required notice letter.  Given 
her response, acknowledging VA's letter, it is apparent that 
the appellant had actual knowledge of the evidence she was 
required to submit. 

The veteran's service medical records are in the file, and 
the evidence the appellant sought to have considered in her 
claim has been obtained.  No medical opinion has been 
obtained by VA since nothing in the record indicated a 
meaningful association between the cause of the veteran's 
death and service or service connected disability.  The 
appellant was offered the opportunity to testify at a hearing 
before the Board, but she declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


